DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed January 24, 2022 in which claim 14 was amended.
The rejection of claim 14 under 35 USC 112 is withdrawn in view of the amendment to the claim.
The rejections of the claims under 35 USC 103 over Grabowski and Grabowski in view of Karl are withdrawn in view Applicant’s arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 14-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hansel (US 20090007483) (appears on the PTO-1449).
Hansel teaches an organomodified polysiloxane of the general formula 
    PNG
    media_image1.png
    689
    691
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    395
    772
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    184
    756
    media_image3.png
    Greyscale
wherein h is 3 to 11; i is 0 to 60; j is 0 to 65; k is 1 to 60 and l is 0 to 60, 

    PNG
    media_image4.png
    426
    689
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    220
    674
    media_image5.png
    Greyscale

See claim 1.  The polysiloxane may be added to a fuel as a defoamer, particularly as a diesel fuel additive (see claims 2-7).  The diesel fuel may have biofuel additions (FAME) (see para 0073; 00107; 0114).  Hansel also teaches that DE-102004018926 teaches the use of organically modified polysiloxanes as diesel defoamers (see para 0009-0014).  The content of the polysiloxane in the fuel is 2-115 ppm mass which would .
Claims 6-13 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hansel (US 20090007483) in view of Karl (US 20080196586) (appears on the PTO-892).
 	Hansel does not teach the addition of fatty alcohol alkoxylates demulsifiers or solvents.  However, Karl teaches these differences.
 	Karl teaches diesel fuels that comprise customary co-additives such as demulsifiers, antifoams and solvents (see para 0052).  The demulsifier may be alcohol alkoxylates (see para 0055).  The solvent may be alcohols such as 2-ethylhexyl alcohol, decanol or isotrdecanol (see para 0061).  
 	It would have been obvious to one of ordinary skill in the art to include the demulsifier and optional solvent because Hansel teaches a conventional diesel fuel and Karl teaches that demulsifiers and solvents are customary diesel fuel co-additives.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that there is no disclosed relationship between the content of (a) the hydrocarbon siloxane units to a sum of (b) polyether substitute siloxane units 
 	Hansel teaches that a is 50-960, b is 4-85, c is 0.5-85 and d is 4-85.  These values overlap those of the present invention. Where a claimed range overlaps with a range disclosed in the prior art, there is a presumption of obviousness. See Iron Grip, 392 F.3d at 1322; In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997). The presumption can be rebutted if it can be shown that the prior art teaches away from the claimed range, or the claimed range produces new and unexpected results. Iron Grip, 392 F.3d at 1322; In re Geisler, 116 F.3d at 1469; Haynes Int'l, Inc. v. Jessop Steel Co., 8 F.3d 1573, 1577 n.3 (Fed. Cir. 1993) ("[W]hen the difference between the claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in range or value is minor."); In re Malagari, 499 F.2d 1297, 1303 (CCPA 1974) (claimed invention is rendered prima facie obvious by the teachings of a prior art reference that discloses a range that touches the range recited in the claim). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
 	With respect to the Examples of Hansel, it is well settled that a reference is relied upon for all that it teaches and is not limited to the examples therein. As stated above, the compound and the substituents of Hansel overlap those of the present invention.
 	Applicant argues that the use of the present invention led to a lower surface tension, lower foam height and a faster foam breakdown compared to defoamer 3 
 	 The examiner has reviewed the data and does not find the results unexpected.    While there is a slight difference in the surface tension and foam height in the B0 fuel, the amount of the compound used may explain that difference.  Applicant claims the use of 0.2-2.0 ppm of the compound may be used, but uses 0.6 ppm of Si and uses 1.0 ppm Si in the comparative. A better comparison would be examples wherein the amounts of the present compound and that of Hansel are the same.   Such a comparison would clarify if the surface tension and foam height in the B0 fuel are weight content specific.  Also, since the foam disintegration times and foam height in the B10 are either the same or very close, it would appear that the compound of Hansel and that of the present invention have very similar properties in B10 fuel, regardless of the difference in Si content.  
10.	Claims 2 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach or suggest that their corresponding substituents of f and g are equal to 0.
 11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17421158/20220209